Citation Nr: 0731070	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-26 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for polyarthralgias, with a 
history of fatigue and carpal tunnel syndrome, including as 
due to undiagnosed illness.




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to July 
2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The veteran initiated an appeal of several other claims, as 
well, which the RO discussed in the August 2003 statement of 
the case (SOC).  In her September 2003 substantive appeal (VA 
Form 9 with attachment), however, the veteran did not address 
those additional issues relating to her purported entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) or tension headaches.  So the RO, in turn, considered 
those claims withdrawn.  38 C.F.R. §§ 20.200, 20.204.  
And the RO subsequently granted service connection for the 
other, remaining, disabilities that were addressed in the SOC 
and VA Form 9 with attachment.  The veteran has not since 
disagreed with either the ratings or effective dates assigned 
for those disabilities.  Therefore, she does not have an 
appeal pending concerning those additional claims.  See, 
e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
veteran must separately appeal downstream issues).  So the 
only remaining claim on appeal concerns her polyarthralgias 
and associated symptoms.  

It further deserves mentioning that, at her request, the 
veteran was scheduled for a personal hearing at the Board in 
October 2005.  She subsequently requested that the hearing be 
rescheduled, as she was then out of the country.  
Accordingly, her hearing was rescheduled for February 2006.  
But she did not appear for the rescheduled hearing.  She has 
not since contacted the Board to request another hearing or 
to provide good cause why the hearing again should be 
rescheduled.  See 38 C.F.R. § 20.702(d) (2007).

In March 2006, the Board remanded this case for further 
development of the record.  That development has been 
completed and the case is now ready for final appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  The medical evidence, however, does not show the veteran 
has any objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by 
joint pain or fatigue; there also is no diagnosis indicating 
she has chronic fatigue syndrome or carpal tunnel syndrome.


CONCLUSION OF LAW

The veteran does not have polyarthralgias, with a history of 
fatigue and carpal tunnel syndrome, as a result of an injury 
or a disease - including an undiagnosed illness, incurred in 
or aggravated by her military service or one that may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a January 2002 RO letter to the veteran notifying 
her of the VCAA, she has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that she must supply and the evidence that VA would attempt 
to obtain.  Thus, she may be considered to have been advised 
to submit any pertinent evidence in her possession.  No post-
service treatment records have been obtained, but only 
because the veteran has not provided or identified the 
existence of any such records.  Nor has she has identified 
any additional evidence that needs to be obtained, 
despite three requests by the RO to do so.  She was, however, 
provided a VA compensation examination in conjunction with 
her separation from service.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

The Board has also considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in September 2002 - so not 
until after sending the veteran a VCAA letter in January 
2002.  Consequently, there was no error in the timing of the 
VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating that, even in situations where the 
VCAA notice was not sent until after the initial adjudication 
of the claim, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued other relevant precedent 
decisions.  In the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, but that, where the grant of 
service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating and effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But in Dunlap the Court held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  So, in this latter Dunlap-type situation, the 
veteran is entitled to pre-initial decision VCAA notice 
concerning all elements of his claim, and if this did not 
occur, here is a question of whether this is prejudicial 
error.  

In an even more recent decision, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show the error was 
harmless.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).  

Here, as mentioned, the record reflects that the veteran has 
been provided notice of the type of evidence or information 
needed to establish service connection for the condition 
claimed, including as due to undiagnosed illness.  It does 
not appear, however, she was notified of the downstream 
disability rating and effective date elements of her claim as 
required by Dingess and Dunlap.  Nevertheless, since the 
Board is denying her underlying claim for service connection, 
any notice defect as to those additional downstream elements 
of her claim is moot.  Therefore, she is not prejudiced by 
the Board's consideration of her claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (requiring that the Board 
explain why it is not prejudicial to the veteran to consider 
evidence in the first instance, that is, without the RO 
having initially considered it).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran with a qualifying chronic disability that became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  The term "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of any of the 
following): 

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms.   
(2) Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.   
(3) An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
 
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
 



For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to: 

(1) Fatigue 
(2) Signs or symptoms involving skin  
(3) Headache  
(4) Muscle pain  
(5) Joint pain  
(6) Neurologic signs or symptoms  
(7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system 
(upper or lower)  
(9) Sleep disturbances  
(10) Gastrointestinal signs or symptoms  
(11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  
(13) Menstrual disorders. 
 
Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  



Considering the veteran's claim first under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board notes 
that the record confirms she served in the Southwest Asia 
theater of operations from December 1999 through March 2000.  
Her service medical records show she was seen in the clinic 
on several occasions, beginning in 1985, for complaints 
relating to pain in one or more joints.  Although an examiner 
in July 1985 diagnosed medial collateral ligament strain, 
no subsequent examiner has noted any pertinent clinical 
findings indicative of this diagnosis, nor has any other 
examiner again diagnosed this condition.  An examiner in 1992 
listed a diagnosis of possible arthritis of the right knee, 
but no other examiner has suggested this diagnosis.  
Examiners in February 1994 diagnosed a possible ganglion of 
the dorsum of the right wrist, but no subsequent examiner has 
noted this diagnosis.  

Significantly, the veteran was seen several times between 
August 2000 and April 2001 complaining of joint pain in her 
elbows, knees, and ankles, since an anthrax vaccination 
according to her, especially since her return from service in 
Kuwait.  But no abnormal clinical findings were recorded, and 
she denied any joint swelling; a diagnosis of arthralgia of 
unknown etiology was assigned, however.  In May 2002, an X-
ray of her right knee was reportedly normal.  

In early 1994, the veteran was seen with probable tendinitis 
of the right wrist; a diagnosis of carpal tunnel syndrome was 
considered.  But in February 1994, the diagnosis was changed 
to ganglion of the right wrist; aspiration of the ganglion 
was offered the veteran, but was not performed.  In May 2000, 
however, another examiner indicated the veteran's symptoms 
were consistent with right carpal tunnel syndrome aggravated 
by job duties.  No subsequent examiner has noted any right 
wrist symptoms or suggested a diagnosis of right wrist carpal 
tunnel syndrome.  

A VA compensation examination was conducted in October 2001 
in anticipation of the veteran retiring from the military.  
She reported to the examiner that she believed her chronic 
fatigue, multiple-joint pain, and carpal tunnel syndrome were 
all related and developed after her anthrax vaccination in 
1999.  She stated her fatigue had improved over time, 
although the examiner indicated she was "really unable to 
quantify or define her fatigue symptoms."  The veteran told 
the examiner that she had been diagnosed with carpal tunnel 
syndrome in March 2000 and had been given splints, which had 
been somewhat helpful.  She stated that she would have 
periodic flare-ups several times a week and would wear the 
splints at those times.  She also reported that her knees, 
shoulders, and elbows were uncomfortable since her return 
from service in Kuwait.  On examination, her joints, 
including her shoulders, elbows, and fingers, all exhibited 
normal range of motion "with some effort."  Examination of 
her wrists revealed negative Tinel's and Phalen's signs and 
full range of motion.  No pertinent abnormal clinical 
findings regarding any of her joints were recorded.  X-rays 
of her hips, shoulders, elbows, knees, and wrists were 
reportedly normal.  The examiner's diagnostic assessment 
included history of fatigue and polyarthralgia.  

One important point that initially deserves mentioning is 
that the veteran was advised on three occasions, in January 
2002, September 2003, and March 2006, to provide or identify 
any medical or other records that might help substantiate her 
claim and was told that VA would help her in obtaining this 
supporting evidence.  However, she has not provided or 
identified the existence of any post-service records 
pertaining to her claim.  

Turning now to the veteran's claim for service connection 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, the Board observes that this statute and regulation 
are applicable, inasmuch as she served in the Southwest Asia 
theater of operations during the Persian Gulf War.  
Nevertheless, the requirements for service connection under 
those provisions necessitate objective indications of 
"chronic" disability - meaning permanent.  And here, 
although the veteran has reported experiencing pain in 
various joints, i.e., polyarthralgia, no examiner has noted 
any pertinent abnormal clinical findings or even validated 
her complaint of multiple-joint pain.  Further, while she 
told the October 2001 VA examiner she had experienced fatigue 
since returning from Kuwait, she was unable to even describe 
her symptoms.  More importantly, the examiner did not record 
any objective manifestations or indications of her claimed 
chronic fatigue and no examiner has diagnosed chronic fatigue 
syndrome, either then or during the several years since.

Absent any objective indications of joint pain or fatigue, 
the requirements are not met for service connection for the 
claimed chronic disability under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Note also that 
carpal tunnel syndrome is a defined, diagnosable disorder for 
which service connection is excluded under these provisions.  
That is to say, it is a well known - and indeed universally 
accepted, clinical diagnosis, rather than an undiagnosed 
illness.

Turning next to service connection on the basis of direct 
incurrence of the claimed condition in service, the Board 
recognizes the veteran was seen on several occasions during 
service for her complaints of joint pain and fatigue, and 
that a diagnosis of carpal tunnel syndrome of the right wrist 
was considered on at least two occasions.  Nevertheless, 
there is no medical evidence that any examiner since May 2000 
has noted any symptoms of carpal tunnel syndrome and, 
significantly, the most recent examiner in October 2001 noted 
that tests for this condition were negative.  So, despite the 
diagnoses of "possible" carpal tunnel syndrome in service, 
that was only a provisional diagnosis as no examiner has 
assigned a definite diagnosis of this condition; indeed, as 
mentioned, specific tests to make this determination revealed 
the veteran does not have this condition.  And nothing has 
changed since those unremarkable tests; there is still no 
evidence showing this condition as a current diagnosis.  
There also is no current diagnosis of chronic fatigue 
syndrome or of any other disorder manifested by fatigue.  

In the absence of medical evidence confirming the veteran 
currently has carpal tunnel syndrome or a disorder manifested 
by fatigue, service connection is not established.  The laws 
and regulations specifically require that she currently have 
the claimed disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In addition, the Court has held that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Although a diagnosis of arthralgia 
or polyarthralgia was noted during service and even by the 
2001 VA examiner, arthralgia is merely the medical term for 
joint pain (with polyarthralgia meaning pain in multiple 
joints) and is not, by itself, a defined medical disorder.  
Significantly in this case, no examiner has recorded any 
pertinent abnormal clinical findings in conjunction with the 
veteran's report of multiple-joint pain and no examiner has 
diagnosed or identified an underlying condition - including 
an undiagnosed illness, as being responsible for her joint 
pain.  Again, in the absence of medical evidence she 
currently has a diagnosed or identifiable disorder manifested 
by joint pain, service connection is not established.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see again 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability....  In the absence of proof of present disability 
there can be no valid claim.").  See, too, Degmetich v. 
Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

For all the foregoing reasons, the claim for service 
connection for polyarthralgias, with a history of fatigue and 
carpal tunnel syndrome, including as due to undiagnosed 
illness, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, this doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for polyarthralgias, with a history of 
fatigue and carpal tunnel syndrome, including as due to 
undiagnosed illness, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


